Title: To Thomas Jefferson from Arthur Campbell, 27 January 1781
From: Campbell, Arthur
To: Jefferson, Thomas



Sir
Washington Janr. 27th. 1781

Since writing my Letter of the 15th: Instant I am informed that the Indians have killed one of the settlers in Powells Valley and carried off 14 Horses belonging to a party of Men coming from Kentuckey. Whether this is done by Indians that had set out to War before our approach were known in the Towns; or it may be some of the Fugitives that have taken refuge in the adjacent Mountains for the conveniency of good Hunting to subsist their Families on, is not certain. Which ever it may be, this with their former successes near the same place, may encourage them to attempt further depredations, and so render the passage to Kentuckey exceeding unsafe. To prevent this, and to seek satisfaction for what is past I am raising a Company to patrole the Country adjacent to the Gap, and to begin the building the Fort your Excellency formerly ordered: and in order that our men may be well provided for the pursuit, I have taken the liberty to direct one half of the Company to act as Cavalry until the decision of the Executive is known respecting them. This Company with two Troops of Horse now a raising in Carolina to act on that frontier I hope will be sufficient to repel any force the Cherokees are now able to embody, should they be excited to continue the War. The method of impressing and appraising Provisions as directed by the Invasion Law, I believe will enhance its price much; could an industrious trusty man be found that would act as a Commissary great savings might be made, by having ready money. The Cherokee War, and  other occurrences seems to have put an end to the raising Men in this, and Montgomery County to go to the Southward with Colo. William Campbell. The Botetourt men are gone on with the Major of the Regiment.
I am Your Excellencys Most Obedient Servant,

Arthur Campbell

